COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-13-00750-CV
Trial Court Cause
Number:                    2009-64336
Style:                     In re Maersk Line, Limited


Date motion filed*:        September 17, 2013
Type of motion:            Motion for admission Pro Hac Vice on behalf of William C. Baldwin
Party filing motion:       Relator
Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Evelyn V. Keyes

                          Acting individually           Acting for the Court

Panel consists of

Date: September 26, 2013